UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/2009 -1- FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. February 28, 2009 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary9.5% Choice Hotels International 67,450 a Coach 108,350 b DeVry DreamWorks Animation SKG, Cl. A 66,350 b Gap McDonald's NIKE, Cl. B TJX Cos. Walt Disney Weight Watchers International Consumer Staples13.0% Bare Escentuals 53,550 b Costco Wholesale Hansen Natural 94,350 b Kimberly-Clark PepsiCo Procter & Gamble SYSCO Energy9.0% Apache Cimarex Energy EnCana ENSCO International Nexen 115,150 a Noble Schlumberger SEACOR Holdings 32,750 a,b Southwestern Energy 83,800 b Talisman Energy Financial5.9% Aflac Chubb Cincinnati Financial Cullen/Frost Bankers Eaton Vance 90,100 1,558,730 HSBC Holdings, ADR 42,900 1,492,920 Travelers Cos. 53,100 1,919,565 Wells Fargo & Co. 95,650 1,157,365 Health Care15.1% Aetna 87,250 2,082,657 Alcon 18,250 1,503,070 Amgen 94,200 b 4,609,206 AstraZeneca, ADR 52,900 a 1,671,111 Becton, Dickinson & Co. 70,650 4,372,528 Genzyme 80,400 b 4,898,772 Johnson & Johnson 96,800 4,840,000 Novartis, ADR 28,400 1,029,500 WellPoint 95,550 b 3,241,056 Zimmer Holdings 36,150 b 1,265,973 Industrial13.1% 3M 58,750 2,670,775 Danaher 32,600 a 1,654,776 Donaldson 28,450 a 694,465 Dun & Bradstreet 23,000 1,701,310 Emerson Electric 200,200 5,355,350 Equifax 47,750 1,026,625 Fluor 30,600 1,017,450 Herman Miller 106,800 1,076,544 Nordson 30,300 a 754,470 Rockwell Collins 81,700 2,549,040 Ryder System 25,950 593,217 United Technologies 122,100 4,985,343 Wabtec 27,900 a 746,604 Woodward Governor 53,800 926,436 Information Technology26.5% Accenture, Cl. A 106,250 3,101,438 Apple 57,650 b 5,148,722 Cisco Systems 306,500 b 4,465,705 EMC 211,100 b 2,216,550 Google, Cl. A 11,250 b 3,802,388 Intel 145,350 1,851,759 International Business Machines 106,300 9,782,789 Microsoft 491,300 7,934,495 Molex 92,950 1,056,842 National Semiconductor 133,050 1,450,245 Oracle 108,300 b 1,682,982 QUALCOMM 127,600 4,265,668 STMicroelectronics (New York Shares) 103,350 a 459,908 Symantec 96,700 b 1,337,361 Texas Instruments 237,450 3,407,408 Materials3.4% Air Products & Chemicals 44,750 2,069,688 Ecolab 24,600 781,788 Nucor 44,850 1,509,203 Praxair 40,300 2,287,025 Telecommunication Services.7% Windstream 193,800 Utilities3.0% Pinnacle West Capital 62,000 1,628,120 Sempra Energy 78,850 3,277,795 WGL Holdings 33,050 a 1,003,398 Total Common Stocks (cost $276,761,641) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $931,000) 931,000 c Investment of Cash Collateral for Securities Loaned3.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $6,542,247) 6,542,247 c Total Investments (cost $284,234,888) 103.0% Liabilities, Less Cash and Receivables (3.0%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At February 28, 2009, the total market value of the fund's securities on loan is $6,232,902 and the total market value of the collateral held by the fund is $6,542,247. b Non-income producing security. c Investment in affiliated money market mutual fund. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $284,234,888. Net unrealized depreciation on investments was $82,229,123 of which $1,401,344 related to appreciated investment securities and $83,630,467 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
